Exhibit 12.1 Lowe’s Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Fiscal Years Ended On Nine Months Ended January 31, January 30, January 28, February 3, February 2, November 3, November 2, 2003 2004 2005 2006 2007 2006 2007 Earnings: Earnings Before Income Taxes $ 2,362 $ 2,908 $ 3,520 $ 4,496 $ 4,998 $ 4,046 $ 3,858 Add: Fixed Charges 303 303 310 340 344 248 303 Less: Capitalized Interest (25 ) (26 ) (28 ) (28 ) (32 ) (23 ) (30 ) Adjusted Earnings $ 2,640 $ 3,185 $ 3,802 $ 4,808 $ 5,310 $ 4,271 $ 4,131 Fixed Charges: Interest Expense (1) $ 228 $ 224 $ 220 $ 231 $ 238 $ 169 $ 212 Rental Expense (2) 75 79 90 109 106 79 91 Total Fixed Charges $ 303 $ 303 $ 310 $ 340 $ 344 $ 248 $ 303 Ratio of Earnings to Fixed Charges 8.7 10.5 12.3 14.1 15.4 17.2 13.6 (1) Interest accrued on uncertain tax positions as a result of the implementation of FIN 48 is excluded from InterestExpense inthe computation of Fixed Charges. (2) The portion of rental expense that is representative of the interest factor in these rentals.
